 

 

Case 1:18-cv-08653-VEC-SDA Document 144 Filed 08/24/20 Page 1 of 17

 

SWEIGERT V. GOODMAN, CIVIL CASE #: 1 18-CV-08¢

  

AUG 24 7020 ~
U.S. DISTRICT COURT FOR THE L. a
SOUTHERN DISTRICT OF NEW YORK PROSE OFFICE
(FOLEY SQUARE) mi ae

 

 

D. George Sweigert
CIVIL CASE #: 1:18-CV-08653-VEC

Plaintiff
JUDGE VALERIE E. CAPRONI

v.
MAGISTRATE STEWART D. AARON

Jason Goodman

Defendant

 

 

 

PLAINTIFEF’S NOTICE OF MOTION
PURUSUANT TO FRCP RULE 15(d)
FOR LEAVE TO FILE FIRST SUPPLEMENTAL COMPLAINT
This Memorandum of Law is submitted pursuant to 7.1 (a)(2) and 7.1 (b)to support a MOTION

FOR LEAVE PURSUANT TO FRCP RULE 15(d) to file a SUPPLEMENTAL

COMPLAINT which accompanies this motion.

I hereby certify that the attached pleadings are truthful and accurate (to the best of my
knowledge) and are not submitted for the purposes of oppression of the Defendant. A certificate

of service is included on the last page of this document.

4

Signed a day of August, 2020. J. C S. -™
5 ‘* —/

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@mailbox. org

 

 
 

Case 1:18-cv-08653-VEC-SDA Document 144 Filed 08/24/20 Page 2 of 17

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

TABLE OF CONTENTS

Contents

TABLE OF CONTENTS oo... cccccsesseceeeeesreessenerseeresnesnneneeeneeneereeerterteeeeeeespesseceenensessenssesenseenaenees 2
LIST OF AUTHORITIES. .........ccccesscscecsescnecserececesereeeeentecatersectaeseeeeeecenaresesenesescersserereeesenseieeeressea 3
PROCEDURAL BACKGROUND... eee cseseceneeneneenseenecneeneneseraseaesereceessanaiaseasaucneueneeuseaieenesatees 5
INTRODUCTION oon cece ce eeeee ne eeeeeneee cee ceeeneeneesneneasesesenaenaaeeeeesnensnseseaassieraeersegaesreesteeren ters 6
LAW AND DISCUSSION wv.cescssssssscscccsssssevsversesssesevessssesenssssseseseeceseecreceeneeceessesevssecesesceraeessenaneese 6
SUMMARY ......ceccecscsesscecnececsecseesscerensesnseeeaseeeepedeceetsneectsecteacaesecseidasedseaseeanersonaesseretenesieesenstnenteas 13
CERTIFICATE OF SERVICE wee cecneereeserneecieeneecieeseasnrseaasenesceeesnasenennesnenscnreseneresesceneetss 15

 

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 144 Filed 08/24/20 Page 3 of 17

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

 

 

 

 

 

 

 

 

 

 

 

LIST OF AUTHORITIES
Cases
Conley v. Gibson, 355 U.S. 41, 48 (L957)... cecceceeseecseersceessetanessesaesseceessessesssseeeseuseseessenenatirs 14
Dillon v. City of New York, 704 N.Y.S.2d 1, 7 (N.Y App. Div. 1999)... ces cesses eeenenees 12
Dolan v. Select Portfolio Servicing, Inc., No. 13-cv-1552, 2014 WL 4662247, at *7 (E.D.N.Y.
Sept. 18, 2014) oc ecececccsceseneeeteeneceesenseeecsersesesenseeessseuseusesaasnersscnesieessesssnensesaeeeteecaeneenenes 14
Foman v. Davis, 371 U.S. 178 (1962) occ eseesteeesercnnersaesirerereceeassaneseeesesseeanecaeeessusensasnaeenes 8
FTC v. Devumi, LLC and German Calas. Jr..No. 9:19-cy-81419 (S.D. Fla. Oct. 18, 2019)....... 10
Griffin v. County School Board of Prince Edward County, 377 U.S. 218, 226-27 (1964)............ 7
Growblox Scis., Inc. v. GCM Admin. Servs., LLC, No. 14-CV-2280 (ER), 2016 WL 1718388, at
*4 (S.D.IN.Y. Apr. 29, 2016) occ cccecreeeseeereeseecneeeeesenssesaessceescaeserseeseecnsenseseneneeseesseseersnneaseeeasy 8
Keith v. Volpe, 858 F.2d 467, 475 (9th Cir. 1988) at 475 oo cece cesseeeseeteteneeteeesesnasenaneeeeenees 7
LaSalvia v. United Dairymen of Arizona, 804 F.2d 1113, 1119 (9th Cir. 1986), cert. denied, 482
U.S. 928 (1987) .eccesceesesneceteseeteeeeieneteeneeeraneenieaerseineansaneentaneaeereeateneeneeeteescenscstesseneaeassseseenres 7
Liberman v. Gelstein, 80 N.Y.2d at 436, 590 N.Y.S.2d 857, 605 N.F.2d 344.0 eee: 13
Oswego Laborer’s Local 214 Pension Fund v, Marine Midland Bank, N.A., 85 N.Y.2d 20, 25
(1995) ioe cccceccceccecseeceneneesesseessersecseeseetresaeeneessseeneesierseeeeesneceneesceceisseasseeseesaeseensenesessaeeeeesssagas 14
Quaratino v. Tiffany & Co., 71 F.3d 58, 66 (2d Cir. 1995) cece rere trsuteerenseeeereseuseresens 7
Rowe v. U. S. Fid. & Guar. Co., 421 F.2d 937, 944 (4th Cir, 1970)... ec eeeceeeseeeeeeseetneeneesees 7
Van-Go Transp. Co., Inc. v. N.Y.C. Bd. of Educ., 971 F.Supp. 90, 98 (E.D.N.Y.1997) oe. 13
Witkowich v. Gonzales, 541 F. Supp. 2d 572, 590 (S.D.N LY. 2008) 0... ccc eseeteceereeeecseereteeeneees 7
Statutes
New York Civil Rights Law §§ 50-51 ooo eecceeescereecner ress etsssausessaseasaveneceeeseeneseeascaaeaeesesensntens 6
New York General Business Law §§ 349-350 oie ccseseneceescsesteneceeeneseestansseneaeesnesseasneees 6
New York State (NYS) General Business Law $§ 349-350... ccceccecesecsssessesseseeeereetneerseeeseecee 8
Rules

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 144 Filed 08/24/20 Page 4 of 17

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

Fed, R, Civ. Proc. Rule 15(d).ccssscscssssesscssssessessesssecessassesesnsueceessvsessseescusssersarevsssiuiusssaesssssseeesssnsesssen 6 !

Rule 15 vosessssssssesssessnsesssseunssessoneeunsssenanssassenecesaneessuetsqusasseusessetiaestuayesseuessieusseteseseeee 7
Rule 150d) oo. ccceecccessseseeeeerecseceeseesaceeaeenedeeeseeceaseessonsasessecnsasenasentecesensmesssaasasesasesuvaeeeneuennersnenneeces 6, 7
Treatises

|
|
Press Article, dated 10/28/2019, entitled, “Social Media Bot Company Devumi LLC Reaches |

$2.5 Million Settlement with FTC for Sale of Misleading Social Media “Influence Indicators”

Press Release of 01/30/2019 entitled, “Attorney General James Announces Groundbreaking
Settlement With Sellers Of Fake Followers And “Likes” On Social Media, Settlement is First
in the Country to Find that Selling Fake Followers and “Likes” Is Illegal Deception and that
Fake Activity Using Stolen Identities Is [Legal Impersonation” ..0.0.... cece cece cette eeeeeeeeetes 10
 

 

Case 1:18-cv-08653-VEC-SDA Document 144 Filed 08/24/20 Page 5 of 17

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

PROCEDURAL BACKGROUND |
1. This instant lawsuit was transferred to the Southern District of New York (S.D.N.Y.)
from the District of South Carolina on 09/21/2018 (Dkt. 30). The original lawsuit contained a
complaint and an amended complaint filed for the South Carolina jurisdiction (Dkt. 1,
06/14/2018 and Dkt. 5, 6/29/2018, respectively). One year ago, presiding judge Hon. Valeria
Caproni issued an ORDER (8/20/2019, Dkt. 87) which, among other things stated that the
“Plaintiff appears to regard himself as a roving knight in shining armor, intent on vindicating,
through lawsuit, the rights of anyone harmed by the Defendant’s nonsensical ranting. [pg. 8 of
14]” Further, the ORDER stated, “Goodman asserts that Sweigert is part of an organized
campaign that has engaged in “wanton and willful tortuous interference, defamation, slander,
harassment, invasion of privacy, infringement of first amendment rights, menacing and stalking.”
Dkt. 44. Apart from these conclusory statements, Goodman has not set forth any facts to support
any of his claims.” (pg. 12 of 14). This ORDER permitted the filing of a Second Amended
Complaint (SAC) by the pro sePlaintiff (filed 9/10/2019, Dkt. 88). The ORDER also dismissed
Def. Goodman’s “counter-claims” (Dkt. 44). In response to the SAC (Dkt. 88) Def. Goodman
sought to file his second counter-claim with an enlargement of time (via Dkt. 104, filed
11/18/2019). The Def’s enlargement of time request was approved by the Magistrate via Dkt.
102 (11/14/2019). Def. filed his second COUNTERCLAIM VERIFIED COMPLAINT against
the Plaintiff on 12/05/2019 (Dkt. 122). By ORDER of 08/03/2020 (Dkt. 140) the presiding judge
once again dismissed the Goodman counter-claims (Dkt. 122); but, authorized another refilling
of a third counter-claim by Goodman prior to August 31, 2020. Additionally, the ORDER (Dkt.
140) stated, “WHEREAS this action involves two pro se litigants whose occupations appear to

consist chiefly of concocting outlandish conspiracy theories and accusing one another of criminal
 

 

- Case 1:18-cv-08653-VEC-SDA Document 144 Filed 08/24/20 Page 6 of 17

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

conduct and misbehavior on the internet, see Dkt. 87” and “while most of the parties' alleged

conduct (and indeed their mutual recriminations throughout this litigation) is patently ridiculous,

it is not legally outrageous”

INTRODUCTION
2. The Plaintiff now seeks the Court’s Leave to File the FirstSupplemental Complaint (FSC)
that seeks injunctive relief from the continuous tortious acts of the Defendant (Def.), on-going
since the filing of the SAC (Dkt. 88). This Leave to File should be granted pursuant to the Fed.
R. Civ. Proc. Rule 15(d).
3. No supplemental information or allegations are provided in the accompanying [Proposed]
F'SCwith regards to the cause of action for Intentional / Negligent Infliction of Emotional
Distress (IIED/NIED); asserted in the SAC (Dkt. 88) but dismissed by ORDER (Dkt. 140).
4, All other information in the proposed FSC relates back to the surviving three (3) causes
of action (New York General Business Law §§ 349-350, Defamation Per Se and New York Civil
Rights Law §§ 50-51),
5, As explained below, the [Proposed] FSC is proper under Rule 15(d) and the facts
presently before the Court,for this reason the Motion for Leave to File the FSC should be

granted.

LAW AND DISCUSSION
6. The Plaintiff's Motion should be granted for at least two reasons. First, granting this
motion would advance the purpose of Rule 15(d), because it will promote a complete
adjudication of the dispute between the parties. Second, Def. Goodman will not be prejudiced by

the supplemental pleading. To this end, courts “liberally construe Rule 15(d) absent a showing of
 

 

Case 1:18-cv-08653-VEC-SDA Document 144 Filed 08/24/20 Page 7 of 17

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

prejudice to the defendant.” Keith v. Volpe, 858 F.2d 467, 475 (9th Cir. 1988) at 475.Rowe v. U.
S. Fid. & Guar. Co., 421 F.2d 937, 944 (4th Cir. 1970) (reversing district court’s denial of leave
to file supplemental complaint because no prejudice to defendant was shown).

7. The Supreme Court has held that Rule 15(d) “plainly permits” supplementing a complaint
to cover events happening after the original suit was filed. See Griffin v. County School Board of
Prince Edward County, 377 U.S. 218, 226-27 (1964) (allowing supplemental complaint filed 10-
years after original action filed, and after judgment entered).

8. As a general matter, Rule 15(d)"reflects a liberal policy favoring a merit-based
resolution of the entire controversy between the parties." Witkowich v. Gonzales, 541 F. Supp.
2d 572, 590 (S.D.N.Y. 2008) (internal quotation marks and citations omitted); Residential Servs.,
22 F.3d 1219, 1223-24 (2d Cir. 1994) (citations omitted).

9, Rule 15(d)provides, in pertinent part, "Upon motion of a party the court may, upon
reasonable notice and upon such terms as ate just, permit the party to serve a supplemental
pleading setting forth transactions or occurrences or events which have happened since the date
of the pleading sought to be supplemented." The purpose of Rule 15(d) is to promote as complete
an adjudication of the dispute between the parties as is possible. LaSalvia v. United Dairymen of
Arizona, 804 F.2d 1113, 1119 (9th Cir. 1986), cert. denied, 482 U.S. 928 (1987). The decision
to grant a Rule 15 motion rests within the sound discretion of the district court, and leave to file a
supplemental pleading should be freely granted when the supplemental facts connect it to the

original pleading. Quaratino v. Tiffany & Co., 71 F.3d 58, 66 (2d Cir. 1995).

 

10. Absent undue delay, bad faith, dilatory tactics, undue prejudice to the party to be served
with the proposed pleading, or futility, the motion should be freely granted. Foman v. Davis, 371

U.S. 178 (1962).The "burden is on the non-moving party to demonstrate the existence of such

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 144 Filed 08/24/20 Page 8 of 17

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

grounds." GrowbloxScis., Inc. v. GCM Admin. Servs., LLC, No. 14-CV-2280 (ER), 2016 WL
1718388, at *4 (S.D.N.Y. Apr. 29, 2016). This Court should exercise its discretion and grant this
Motion.

INJURY AND HARM TO THE PUBLIC
11. Plaintiffs’ [Proposed] FSC alleges in detail how Def. Goodman has continued to
broadcast, via his 13 social media properties, harmful content to the general public in
contravention of the New York State (NYS) General Business Law §§ 349-350.
12. Def. Goodman has potentially harmed innocent members of the public by broadcasting
the discredited theories of Judy A. Mikovits, PhD, who is not a medical doctor. Lacking
disclaimers, misrepresenting academic credentials (PhD vs. M.D.), etc. can indeed harm gullible
members of the public that follow Goodman’s “quack” medical advice. Goodman’s COVID-19
pandemic broadcasts have pushed suggestions to his audience in open defiance of the general
emergency orders established by the Governor of New York (e.g. social distancing and face
mask coverings are a scam and hoax). For this type of harmful content, Def. Goodman has
temporarily been censored by YouTube via the de-monetization of his podcast channels (non-
ability to allow third-party advertisements during his podcast shows). The Plaintiff has standing
to sue Def. Goodman under Sections 349 and 350 so long as “some harm to the public at large is

at issue.” Weight Watchers Intern., Inc. v. Stouffer Corp., 744 F. Supp. 1259, 1284 (S.D.N.Y.

 

1990).

 
 

Case 1:18-cv-08653-VEC-SDA Document 144 Filed 08/24/20 Page 9 of 17

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

CrowdsourcetheTruth @esthelrath « May 6 a
; Charles Ortel is CLOSING IN — Silence of the Medical Scams

   

: & CrowdsourcetheTruth Scshetruilh :
; Charles Orfel ts CLOSING IN — Silence of the Mecical Scams with spectal
| guest Dr Judy Mikayils :
|? psepty

ok ag wo
Above: Defv. Goodman’s podcast of 05/06/2020 entitled, “Silence of the Medical Scams”, Dr.
Judy Mikovits (left) and Dr. Anthony Fauci, National Institute of Health (right).
Judy A. Mikovits is a PhD and not a M.D.

OPINION OF THE NEW YORK ATTORNEY GENERAL
13. The FSC alleges that Def. Goodman is in the regular practice of inflating the credibility
of his CROWDSOURCE social media properties via the use of “bots” and "sock puppet”
accounts and other artificial means (to create the false appearance of grass roots support and
organic public consensus).
14. To illustrate the nature of “sock puppets”, “They are writing a computer program that
will create bots—automated agents that will each browse the Internet and interact with websites
as a human user might. Each bot will create a number of distinct user profiles, each of which is
called a "sock puppet." See Sandvig v. Sessions, (Mar. 30, 2018) 315 F. Supp. 3d 1 (D.D.C.
2018).
15. Again, to illustrate, “In Nunes, an author created multiple pseudonymous online accounts
(called "sock puppet" accounts) and then used those accounts on Amazon to post positive

reviews about her books and negative reviews about another author's books. Nunes, 299 F. Supp.

 
 

 

 

Case 1:18-cv-08653-VEC-SDA Document 144 Filed 08/24/20 Page 10 of 17

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

3d at 1222-23”. Vitamins Online, Inc. v. HeartWise, In¢.,Case No. 2:13-cy-00982-DAK (D. Utah
Sep. 24, 2019).

16. In a Press Release of 01/30/2019 entitled, “Attorney General James Announces
Groundbreaking Settlement With Sellers Of Fake Followers And “Likes” On Social Media,
Settlement is First in the Country to Find that Selling Fake Followers and “Likes” Is Illegal

Deception and that Fake Activity Using Stolen Identities Is Ille gal Impersonation” the New York

Attorney General (NY AG) stated:

 

 

 

NEW YORK - Attorney General Letitia James today announced a precedent-setting settlement
over the sale of fake followers, “likes,” and views on social media platforms, including Twitter
and YouTube, using fake activity from false accounts.

“Bots and other fake accounts have been running rampant on social media platforms, often
stealing real people’s identities to carry out fraud,” said Attorney General Letitia James.

The fake followers, “likes,” and other activity that Devumi sold came from computer-operated
accounts (“bot accounts”) or by one person pretending to be many other people (“sock-puppet
accounts”). Such accounts, found on social media platforms including Twitter, YouTube,
LinkedIn, SoundCloud, and Pinterest, pretended to express genuine opinions of real people,

when they actually reflected false, paid-for activity aimed at deceiving online audiences and the
public.

These bot and sock-puppet accounts falsely pretended to express the genuine positive opinions of
real people. In some instances, Devumi supplied fake accounts that copied real people’s social
media profiles without consent, including their name and picture.

https://ag.ny.pov/press-release/2019/ attomney-general-james-announces-groundbreaking-
settlement-sellers-fake-followers

 

 

17. To amplify the position of the N.Y. A.G. the U.S. Federal Trade Commission (F.T.C.)
has brought an action in this arena since the filing of the SAC (Dkt. 88). See
generallyFTC v. Devumi, LLC and German Calas, Jr,.No. 9:19-cv-81419 (S.D. Fla. Oct. 18,

2019).See Press Article, dated 10/28/2019, entitled, “Social Media Bot Company Devumi LLC

10
 

 

Case 1:18-cv-08653-VEC-SDA Document 144 Filed 08/24/20 Page 11 of 17

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

Reaches $2.5 Million Settlement with FTC for Sale of Misleading Social Media “Influence

Indicators”.

 

 

On October 21, 2019, the Federal Trade Commission (“FTC”) settled its first-ever complaint
against a company for selling fake indicators of social media influence such as phony likes,
follows, views, and subscribers to users on Twitter, LinkedIn, YouTube, Pinterest, Vine, and
SoundCloud.,

The enforcement action is notable because it signals the FTC’s broad repudiation of an
increasingly widespread practice on social media platforms by “influencers” and other social
media users endeavoring to expand their popularity and brand by promoting artificial audience
engagement. In pursuing this conduct, the FTC resorted to a standard tool in its toolbox: the
prohibition of “unfair or deceptive acts or practices in or affecting commerce” under Section 5{a)
of the FTC Act, 15 U.S.C. § 45(a). According to the FTC, indicators of social media influence
are important metrics that businesses and individuals use in hiring, investing, and purchasing
decisions, and enabling people to portray themselves falsely as influencers would allow them to
deceive potential clients, investors, and employees.

Implications

In recent years, the burgeoning market of false social media influence appeared to be a “legal
gray zone.” The FTC’s enforcement action against Devumi suggests that this gray area may be
hardening into an active part of the government’s enforcement agenda. This has a number of
implications, including for companies that hire services that promise to boost their social media
following or companies that market using influencers; these companies may come under
increased pressure to take steps to ensure that their efforts do not rely on false support.
Likewise, because automated users may account for a significant portion of social media
engagement, potential regulatory enforcement should remain a serious consideration for
companies operating within the social media environment. Indeed, just this past week,
technology reporters have noted that there are “still plenty of places” to purchase fake influence
indicators online.

hitps.//www.paulweiss.com/practices/litigation/data-innovation-privacy-
cybersecurity/publications/social-media-bot-company-devumi-Ilc-reaches-25-million-settlement-
with-ftc-for-sale-of-misleading-social-media-influence-indicators?id=30140

 

 

 

INVASION OF PRIVACY CLAIMS
18. As detailed in the [Proposed] FSC since the filing of the SAC (Dkt. 88) Def. Goodman
has invaded the privacy of the Plaintiff by the reprehensible distribution of information about the

Plaintiff's handicapped son that has no connection with this controversy whatsoever.

11

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 144 Filed 08/24/20 Page 12 of 17

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

CONTINUED SLANDER, LIBEL AND DEFAMATION PER SE
19. The [Proposed] FSC also documents the continued slander, libel and defamation per se
rematks, statements, and published content pushed by Def. Goodman onto the general public as
part of his podcasts which are an enticement and solicitation to join Goodman’s credit card
processer PATREON and/or SubscribeStar(to effect transfer funds to Goodman’s commercial
enterprise by members of the public).
IRREPARABLE HARM TO THE PLAINTIFF

20. Under New York common law, Def. Goodman’s statements about the Plaintiff represent
defamation per se. Goodman has specifically targeted to the Plaintiff's moral character to injure
and harm the Plaintiff's career, public reputation and standing in his professional community.
Each and every time Def. Goodman’s distributes his slander and libel, via the means of Google
Search Engine Optimization (S.E.O.) there is a cumulative effect that severely impacts the
Plaintiff’s ability to adequately market his professionals services and background via the
Internet. Def. Goodman knows this, and is extremely precise in the targeting of the Plaintiff's
name, reputational credentials and insinuations and slander as to lack of moral turpitude, mental
illness, wife swapping, being a deadbeat dad, etc. These comments and false statements are
designed to ruin the Plaintiff's life and career via public humiliation and professional injury.
These statements are not presented as editorial or opinion but stated as fact.

21. Plaintiff has demonstrated the following elements in the proposed FSC: (1) a false
statement, (2) published without privilege or authorization to a third party, (3) constituting fault
as judged by, at a minimum, a negligence standard, and (4) that such publishing either caused
special harm or constituted defamation per se. Dillon v. City of New York, 704 N.Y.S.2d 1,7

(N.Y.App.Div. 1999).

12
 

 

Case 1:18-cv-08653-VEC-SDA Document 144 Filed 08/24/20 Page 13 of 17

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

22. Defendant's constant barrage of defamatory statements have and will continue to cause
irreparable harm. The remedies available at law will be inadequate to compensate Plaintiff. If
injunctive relief is granted, the balance of hardships clearly favors Plaintiff in that the only
hardship Defendant will suffer is that he will no longer be permitted to publish his defamatory
remarks. Further, the public interest will not be disserved by issuing a permanent injunction.
23. + The “trade, business or profession” exception is only available when the defamation is
“of a kind incompatible with the proper conduct of the business, trade, profession, or the office
itself.” Liberman v. Gelstein, 80 N.Y.2d at 436, 590 N.Y.8.2d 857, 605 N.E.2d 344:see also
Van-Go Transp. Co., Inc. v. N.Y.C. Bd. of Educ., 971 F.Supp. 90, 98 (E.D.N.Y.1997)
(“Reputational injury to a person's business or to a company consists of a statement that either
imputes some form of fraud or misconduct or a general unfitness, incapacity, or inability to
perform one's duties.”).

SUMMARY
24. ‘There is a need for this Court to have an accurate appraisal of Def. Goodman’s podcasts
that are harmful to the public. A complete understanding of the “CROWDSOURCE” harmful
content contained in the proposed FSC will help dispel any false impressions held by the Court
that the Def. is merely a “conspiracy theorist” with “outlandish” podcast content. To the
contrary, the content proffered by Def. Goodman with his commercial enterprise can indeed
harm members of the public.
25. In the intervening time since the filing of the SAC (Dkt. 88) there have been significant
developments in the area of “bots” and “sock puppet” accounts that are used to build the
credibility of social media influencers like Def. Goodman’s CROWDSOURCE social media

properties.

13

 

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 144 Filed 08/24/20 Page 14 of 17

SWEIGERT V. GOODMAN, CIVIL CASE #: £:18-CV-08653-VEC - SDA

26. The acts and practices of Def. Goodman in using the commercial trademark
“CROWDSOURCE THE TRUTH” ™ and his 13 social media platforms has a broad impact on
consumers at large. Oswego Laborer’s Local 214 Pension Fund v. Marine Midland Bank, N.A.,
85 N.Y.2d 20, 25 (1995). Def. Goodman directs his conduct to the consuming public at large to
obtain “patrons” on his Patreon.Com / SubscribeStar.Com credit card processing service. Dolan
v. Select Portfolio Servicing, Inc., No. 13-cv-1552, 2014 WL 4662247, at *7 (E.D.N.Y. Sept. 18,
2014).

27. Allowing the proposed supplemental claims to proceed as part of this case would
therefore serve the interests of the general public, public policy and judicial economy. Finally,
the purpose of pleading "is to facilitate a proper decision on the merits" and avoid the dismissal
of potentially meritorious claims due to procedural missteps. Conley v. Gibson, 355 U.S. 41, 48

(1957).

This pleading is believed to be truth and accurate and not submitted for the purposes of delay,

unnecessary hinderance or for a dilatory tactic. So said under oath.

\ ’ ~ /

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-noticea@mailbox.org

279 ALK ZO

14
 

 

Case 1:18-cv-08653-VEC-SDA Document 144 Filed 08/24/20 Page 15 of 17

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

CERTIFICATE OF SERVICE

I HEREBY ATTEST that a true copy of the attached pleadingshave been sent to the

following addressees on the © day of August 2020 via prepaid First Class U.S. Mail.

Jason Goodman, CEO
Multi-media Design Systems, Inc.
252 7" Avenue, Apart. #6S

New York, NY 10001

PRO SE OFFICE, Room 200
US. District Court

500 Pearl Street

New York, New York 10007-1312

Gi

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice @mailbox.org

15
 

 

Case 1:18-cv-08653-VEC-SDA Document 144 Filed 08/24/20 Page 16 of 17

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - SDA

HECEIVETA\

AUG 2 4 2020

U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
(FOLEY SQUARE)

  

|
PRO St UFFICE

 

 

D. George Sweigert
CIVIL CASE #: 1:18-CV-08653-VEC
Plaintiff
JUDGE VALERIE E. CAPRONI
v.
MAGISTRATE STEWART D. AARON
Jason Goodman

Defendant

 

 

 

PLAINTIFF’S MEMORANDUM OF LAWTO SUPPORT
MOTION PURUSUANT TO FRCP RULE 15(d) FOR LEAVE TO FILE FIRST
SUPPLEMENTAL COMPLAINT
This Memorandum of Law is submitted pursuant to 7.1 (a)(2) and 7.1 (b)to support a MOTION

FOR LEAVE PURSUANT TO FRCP RULE 15(d) to file a SUPPLEMENTAL

COMPLAINT which accompanies this motion.

[hereby certify that the attached pleadings are truthful and accurate (to the best of my
knowledge) and are not submitted for the purposes of oppression of the Defendant. A certificate

of service is included on the last page of this document.

/

Signed this? day of August, 2020. 2 Cc SK

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice(@mailbox.org

 
—-—

08/24/20 Page 17 of 17

 

 

 

qd

_._.___Case 1:18-cv-08653-VEC-SDA_ Document 144 File

 

PRESS FIRMLY TO SEAL

PRESS FIRMLY TO SEAL

= UNITED STATES
Bed Postat SERVI

 

    

[DeCEiwersy

"AUG 24 ana 4)

PRIORITY’
MAIL

Ba UNITED STATES
POSTAL SERVICE «

PRO SE UFFICE

 

 

 

«Date of delivery specif USPS TRACKING #

soe Ml Mi

= Pick up available.*
I¢k Up available 9114 9023 0722 4599 6489 68

Label 400 Jan. 2013
7690-1] 6-000-79d6

= Order supplies online.* ees
= When used internationally, a customs - ‘Te schedule free
declaration label may be required. Package Pickup,
oo scan the QR code.

* Domestic only

UA

PS00001000014

. EP14F Oct 2018
OD: 12 1/2 x9 1/2

 

PRO SE OF Fic

—

   

“ee SAAR p NEOPOST

C5 NEI

$007.75

= my bey re loth tek
S G82 2020 ZIP Sac
=. [SPST ¢4RRS SR

ae

, _

D. George Sweigert,'

c/o General Delivery

Rough and Ready, CA 95975
Spoliation-notice@mailbox.org

 

ROO

TO:
UNITED STATES DISTRICT COURT ~
~ SOUTHERN DISTRICT OF NEW YORK

PRO SE OFFICE, Room 200
U.S. District Court

500 Pearl Street

New York, New York 10007-1312

L_

 
